United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
DEPARTMENT OF THE TREASURY,
U.S. MINT, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1592
Issued: March 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On July 22, 2019 appellant filed a timely appeal from a May 14, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish right upper
extremity conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On October 16, 2018 appellant, then a 45-year-old metal forming machine operator, filed
an occupational disease claim (Form CA-2) alleging that she suffered injuries to her right shoulder,
elbow and arm due to factors of her federal employment. She indicated that she had worked in her
1

5 U.S.C. § 8101 et seq.

department for 12 years and in her current division for six years and that her injuries were due to
continuously washing and drying blanks, extending her right arm to polish dyes and frequently
inserting and removing metal cassettes daily for nine hours. Appellant explained that the repetitive
motions caused pain and numbness in her right shoulder and arm. She indicated that she first
became aware of her injury on September 20, 2018 and first realized its relation to factors of her
federal employment on October 4, 2018. Appellant did not stop work.
In an attached statement of even date, appellant provided that her duties required her to
wash and dry blanks, polish dyes, and insert and remove metal cassettes weighing 10 to 15 pounds
over her shoulder on a daily basis for 40 hours per week. She noted that she felt progressive pain
extending from her right shoulder down to her elbow and informed her supervisor of her pain on
October 4, 2018. Appellant explained that, despite resting her arm from October 5 to 8, 2019, the
pain had not gone away and therefore she decided to report her injury to the health unit. She then
went to see two health care providers who informed her that her injury was work related. Appellant
noted that she was then in the process of finding a physician who specialized in occupational
medicine in order to further evaluate her condition. She also attached a position description
detailing her responsibilities and duties as a metal forming machine operator.
In an October 9, 2018 medical note, Francis Lau, a chiropractor, reported that appellant
presented with pain in her right shoulder, rotator cuff, and chest and noted numbness in her right
arm. Upon consultation and evaluation, he opined that appellant’s injuries were work related.
In an October 10, 2018 medical note, Dr. Mark Savant, Board-certified in internal
medicine, opined that the injuries to appellant’s right shoulder and arm were repetitive stress
injuries from work.
In duty status reports (Form CA-17) dated October 17 and 24, 2018, Dr. Nance Wiese,
Board-certified in occupational medicine, diagnosed a repetitive strain of the right upper extremity.
She noted pain in appellant’s right shoulder and provided her with work restrictions.
In a development letter dated November 1, 2018, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of medical
evidence needed to establish her claim. OWCP specifically requested that appellant submit a
comprehensive narrative medical report from her treating physician that included a diagnosis2 and
a reasoned explanation as to how specific work factors and/or incidents caused or contributed to
the diagnosed condition(s). It afforded her 30 days to submit the necessary evidence.
In response, appellant provided multiple Form CA-17 reports from Dr. Wiese dating from
November 6, 2018 to January 14, 2019. These reports again noted a diagnosis of a repetitive strain
of the right upper extremity and updates for her work restrictions during that period of time.
Dr. Wiese also noted that appellant began occupational and physical therapy to treat her condition.

2
The Board notes that OWCP notified appellant in its November 1, 2018 development letter that the diagnoses
provided on the October 17 and 24, 2018 Form CA-17s were illegible.

2

By decision dated January 15, 2019, OWCP denied appellant’s claim, finding that the
evidence submitted was insufficient to establish that her condition was causally related to the
accepted factors of her federal employment.
In an October 17, 2018 attending physician’s report (Form CA-20), Dr. Wiese noted that
appellant was experiencing pain and restriction in her right shoulder and elbow due to a changed
work process that increased the use of her right arm. She diagnosed a strained right shoulder, right
lateral epicondylitis, and medial left epicondylitis. Dr. Wiese checked a box marked “yes”
indicating appellant’s conditions were caused or aggravated by her employment activity and
explained that her conditions were due to her usual and customary work duties.
In medical reports dated October 17, 2018 to January 14, 2019, Dr. Wiese noted the history
of appellant’s conditions. She indicated that appellant experienced pain when raising and lowering
her right shoulder and arm. Dr. Wiese also noted that appellant’s work duties changed in mid2017 and that the new work process increased the repetitive work performed using her right arm
because the “coin mold gets dirty more frequently.” When she worked under the old process her
pain decreased, but when she resumed performance her job duties under the new process her
symptoms returned. Dr. Wiese explained that appellant’s work duties included washing and
drying metal blanks for roughly 1,250 strokes per shift, polishing metal dies with her right index
finger an average of 120 times per shift, and removing 15-pound metal cassettes from the press
approximately 10 to 48 times per shift. She also noted that appellant’s pain had improved with
occupational and physical therapy. Based on this information and her evaluation, Dr. Wiese
opined that appellant’s conditions were caused by the repetitive washing and drying of metal
blanks and repetitively moving 15-pound cassettes from above shoulder height when performing
her duties as a metal forming machine operator and opined that her conditions were consistent with
this mechanism of injury.
Appellant, on March 5, 2019, requested reconsideration of OWCP’s January 15, 2019
decision. She asserted that the new medical evidence she had submitted was sufficient to establish
her burden of proof.
In a medical report dated February 15, 2019, Dr. Wiese again noted her prior treatment of
appellant’s conditions and opined that they were caused by cumulative trauma due to repetitively
washing and drying metal blanks, polishing metal dyes, and removing 15-pound metal cassettes
from the press. She explained that the constant pushing and pulling motion of the arm and forceful
fine movement of the right hand increases the biomechanical stress on the tendons and shoulder
causing pain and inflammation. Dr. Wiese concluded that the right shoulder strain and elbow
epicondylitis were a direct result of appellant’s work activities and consistent with the mechanism
of injury provided.
By decision dated May 14, 2019, OWCP affirmed its January 15, 2019 merit decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10

3

Supra note 1.

4
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

E.V., Docket No. 18-1617 (issued February 26, 2019); A.M., Docket No. 18-0685 (issued October 26, 2018).

9

E.V., id.

10

B.J., Docket No. 19-0417 (issued July 11, 2019).

4

ANALYSIS
The Board finds that the case is not in posture for decision.
In support of her claim appellant submitted a February 15, 2019 report from Dr. Wiese. In
her report, Dr. Wiese noted the history of treatment provided to appellant and accurately described
the accepted employment factors. She indicated that appellant’s right shoulder strain and elbow
epicondylitis were caused by cumulative trauma due to repetitively washing and drying metal
blanks, polishing metal dyes, and removing 15-pound metal cassettes from the press. In support
of her opinion, Dr. Wiese explained that the constant pushing and pulling motion of the arm and
forceful fine movement of the right hand increases the biomechanical stress on the tendons and
shoulder causing pain and inflammation. She concluded that appellant’s right shoulder strain and
elbow epicondylitis were a direct result of appellant’s work activities and consistent with the
mechanism of injury provided.
The Board finds that the February 15, 2019 report of Dr. Wiese is sufficient to require
further development of the medical evidence to see that justice is done.11 Dr. Wiese is a Boardcertified physician who is qualified in her field of medicine to render rationalized opinions on the
issue of causal relationship and she provided a comprehensive and convincing review of the
medical record and case history. It is further found that she provided a comprehensive and
convincing pathophysiological explanation as to how the mechanism of the accepted employment
factors was sufficient to cause the diagnosed conditions. The Board has long held that it is
unnecessary that the evidence of record in a case be so conclusive as to suggest causal connection
beyond all possible doubt. Rather, the evidence required is only that necessary to convince the
adjudicator that the conclusion drawn is rational, sound and logical.12 Following review of
Dr. Wiese’s February 15, 2019 report, it is found that her medical opinion is well rationalized and
logical and is therefore sufficient to require further development of appellant’s claim.
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 It has an obligation to see that justice is done.14
On remand OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts. Its referral physician shall provide a well-rationalized
opinion as to whether appellant’s diagnosed medical conditions are causally related to the accepted
employment factors. If the physician opines that the diagnosed conditions are not causally related
to the factors of appellant’s employment factors, he or she must explain with rationale how or why

11
D.S., Docket No. 17-1359 (issued May 3, 2019); X.V., Docket No. 18-1360 (issued April 12, 2019); C.M., Docket
No. 17-1977 (issued January 29, 2019); William J. Cantrell, 34 ECAB 1223 (1983).
12

W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein).
13

See C.C., Docket No. 18-1453 (issued January 28, 2020); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).

14

See B.C., Docket No. 15-1853 (issued January 19, 2016).

5

their opinion differs from that of appellant’s selected physician. After such further development
of the case record as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2019 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 12, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

